Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner agrees with the Written Opinion of the ISA. 
Furthermore, other relevant close prior art  includes the following:
US 8127856 B1 to Nish discloses a frac plug with a displaceable plug in response to pressure below being greater than above, however the plug is captive and would not meet the limitation of claim 8 of “ thereby displacing a plug out of the well barrier.” There would be no apparent reason to modify Nish to arrive at the claimed invention.
US 20200115988 A1 to Wilcox discloses a frac plug with an internal plug held in place by a shear pin. Wilcox discloses:
8. (original) A method of treating a subterranean well, the method comprising: 
treating a first formation zone 110; 
setting a well barrier 106 in the well between the first formation zone 110 and a second formation zone 108; 
then treating the second formation zone 108 (See [0009]); and 
 displacing a plug 104 out of the well barrier.(0024-0026]).
However Wilcox does not apply a positive pressure differential from the first formation zone to the second formation zone, but applies pressure from the other way around. Furthermore Willcox speaks to having a shear pin holding the plug in place to prevent upward movement in the case of negative pressure (pressure from the first zone), and thus it would not appear obvious to modify Wilcox to arrive at the claimed invention.
US 20080000697 A1 to Rytlewski teaches a dart 30 that is intended to seat in a sleeve, actuate the sleeve and then subsequently be de-seated by pressure from below. However the seat and dart, placed in the wellbore at different times, and actuated could not be reasonably be considered as being “releasably secured” to the sleeve and then be released by a pressure in one sense and then the other.
No prior art was found that had a plug as part of a treatment system that was released  from securement by “ by application of a first positive pressure differential across the plug in a first longitudinal direction, and fluid communication between the sections of the well on opposite sides of the well barrier is unblocked by application of a second positive pressure differential across the plug in a second longitudinal direction opposite to the first longitudinal direction.” as is claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674